UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6825



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


HOWARD CHARLES HUDSON, a/k/a Star, a/k/a Boss,

                                            Defendant - Appellant.




                             No. 07-6948



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


HOWARD CHARLES HUDSON, a/k/a Star, a/k/a Boss,

                                            Defendant - Appellant.




                             No. 07-7102



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,
          versus


HOWARD CHARLES HUDSON, a/k/a Star, a/k/a Boss,

                                                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:93-cr-00156)


Submitted:   September 13, 2007           Decided:   September 19, 2007


Before GREGORY and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Howard Charles Hudson, Appellant Pro Se.      William David Muhr,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                  - 2 -
PER CURIAM:

          After the district court granted Howard Charles Hudson’s

18 U.S.C. § 3582(c)(2) (2000) motion and reduced his sentence from

life in prison to 360 months, Hudson filed a Fed. R. Crim. P. 35(a)

motion asserting that district court should have applied the

Sentencing Guidelines as advisory under United States v. Booker,

543 U.S. 220 (2005), and that his sentence should have been based

on an offense level of twelve due to the drug quantity stated in

the indictment.   The district court denied the Rule 35(a) motion

and also denied Hudson’s motion for reconsideration of that order.

He now appeals from the orders granting his motion for a reduction

in sentence, denying his Rule 35(a) motion, and denying his motion

for reconsideration.   We have reviewed the record on appeal and

find no abuse of discretion and no reversible error.   Accordingly,

we affirm for the reasons stated by the district court.     United

States v. Hudson, No. 2:93-cr-00156 (E.D. Va. filed May 16, 2007 &

entered May 17, 2006; June 6, 2007; filed June 27, 2007 & entered

June 28, 2007).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -